Name: Council Regulation (EEC) No 1754/80 of 30 June 1980 fixing the guide price for soya beans for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/6 Official Journal of the European Communities 5 . 7 . 80 COUNCIL REGULATION (EEC) No 1754/80 of 30 June 1980 fixing the guide price for soya beans for the 1980/81 marketing year whereas, in accordance with these criteria, the guide price, should be fixed at the level indicated below ; Whereas the guide price must be fixed for a standard quality to be determined by reference to the average quality of beans harvested in the Community ; whereas the quality laid down for the 1979/80 marketing year meets this requirement and can accord ­ ingly be used for the following marketing year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures for soya beans ('), and in particular Article 1 ( 1 ) and (3) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, when the guide price for soya beans is fixed on an annual basis, account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, and to ensure that supplies are available and reach consumers at reas ­ onable prices ; Whereas the second subparagraph of Article 1 (1 ) of Regulation (EEC) No 1614/79 provides more specifi ­ cally that this price shall be fixed at a level which is fair to producers, account being taken of the supply requirements of the Community, whereas, to this end, a balanced relationship should be maintained between this price and the price of other oil seeds ; HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 marketing year the guide price for soya beans shall be 4205 ECU per 100 kilograms. Article 2 The price referred to in Article 1 relates to beans :  in bulk, of sound, genuine and merchantable quality, and  with an impurity content of 2 % and, for the beans as such, humidity and oil content of 14 and 18 % respectively. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1980 . For the Council The President V. BALZAMO (') OJ No L 190, 28 . 7. 1979, p. 8 . (2) OJ No C 97, 21 . 4 . 1980, p. 33 . (3) Opinion delivered on 26 March 1980 (not yet published in the Official Journal).